                                                                                       Case 4:18-cv-05712-YGR Document 151 Filed 12/11/19 Page 1 of 19




                                                                                 1 Thomas F. Vandenburg (State Bar No. 163446)
                                                                                   tvandenburg@wshblaw.com
                                                                                 2 Stratton P. Constantinides (State Bar No. 305103)
                                                                                   sconstantinides@wshblaw.com
                                                                                 3 WOOD, SMITH, HENNING & BERMAN LLP
                                                                                   10960 Wilshire Boulevard, 18th Floor
                                                                                 4 Los Angeles, California 90024-3804
                                                                                   Phone: 310-481-7600 ♦ Fax: 310-481-7650
                                                                                 5
                                                                                    [ADDITIONAL COUNSEL LISTED ON
                                                                                 6 FOLLOWING PAGE]

                                                                                 7 Attorneys for INTERVENORS
                                                                                   WESTERN ENERGY ALLIANCE and
                                                                                 8 INDEPENDENT PETROLEUM
                                                                                   ASSOCIATION OF AMERICA
                                                                                 9
                                                                                                              UNITED STATES DISTRICT COURT
                                                                                10
                                                                                           NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
                                                                                11
WOOD, SMITH, HENNING & BERMAN LLP




                                                                                   STATE OF CALIFORNIA, by and through       Case No. 4:18-cv-05712-YGR
                                    TELEPHONE 310-481-7600 ♦ FAX 310-481-7650
                                    10960 WILSHIRE BOULEVARD, 18TH FLOOR
                                     LOS ANGELES, CALIFORNIA 90024-3804




                                                                                12 XAVIER BECERRA, ATTORNEY                  Related: Case No. 4:18-cv-05984-YGR
                                                                                   GENERAL; and the CALIFORNIA AIR
                                                                                13 RESOURCES BOARD; and STATE OF             WESTERN ENERGY ALLIANCE AND
                                                 Attorneys at Law




                                                                                   NEW MEXICO, by and through HECTOR         INDEPENDENT PETROLEUM
                                                                                14 BALDERAS, ATTORNEY GENERAL,               ASSOCIATION OF AMERICA REPLY IN
                                                                                                                             SUPPORT OF CROSS MOTION FOR
                                                                                15                Plaintiffs,                SUMMARY JUDGMENT
                                                                                16            v.
                                                                                                                                       Hearing Date: January 14, 2020
                                                                                17 DAVID BERNHARDT, Secretary of the                   Hearing Time: 10:00 a.m.
                                                                                   Interior; JOSEPH R. BALASH, Assistant               Courtroom:       2, 4th Floor
                                                                                18 Secretary for Land and Minerals Management,         Judge: Hon. Yvonne Gonzales-Rogers
                                                                                   United States Department of the Interior;
                                                                                19 UNITED STATES BUREAU OF LAND
                                                                                   MANAGEMENT; and UNITED STATES
                                                                                20 DEPARTMENT OF THE INTERIOR,

                                                                                21                     Defendants.

                                                                                22
                                                                                   STATE OF WYOMING, WESTERN
                                                                                23 ENERGY ALLIANCE, INDEPENDENT
                                                                                   PETROLEUM ASSOCIATION OF
                                                                                24 AMERICA, AMERICAN PETROLEUM
                                                                                   INSTITUTE,
                                                                                25
                                                                                              Intervenor-Defendants.
                                                                                26
                                                                                27

                                                                                28
                                                                                     LEGAL:10854-0001/13371308.1
                                                                                         WESTERN ENERGY ALLIANCE AND INDEPENDENT PETROLEUM ASSOCIATION OF AMERICA'S
                                                                                                   REPLY IN SUPPORT OF CROSS MOTION FOR SUMMARY JUDGMENT
                                                                                                                                                                            13930746_v3
                                                                                       Case 4:18-cv-05712-YGR Document 151 Filed 12/11/19 Page 2 of 19




                                                                                 1 Eric P. Waeckerlin – Pro Hac Vice
                                                                                   epwaeckerlin@hollandhart.com
                                                                                 2 HOLLAND & HART LLP
                                                                                   555 17th Street, Suite 3200
                                                                                 3 Denver, Colorado 80202
                                                                                   Tel: 303.295.8086 ♦ Fax: 303.975.5396
                                                                                 4
                                                                                   Kathleen Schroder – Pro Hac Vice
                                                                                 5 Katie.Schroder@dgslaw.com
                                                                                   DAVIS GRAHAM & STUBBS LLP
                                                                                 6 1550 17th Street, Suite 500
                                                                                   Denver, Colorado 80202
                                                                                 7 Tel: 303.892.9400 ♦ Fax: 303.893.1379

                                                                                 8

                                                                                 9

                                                                                10

                                                                                11
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 310-481-7600 ♦ FAX 310-481-7650
                                    10960 WILSHIRE BOULEVARD, 18TH FLOOR
                                     LOS ANGELES, CALIFORNIA 90024-3804




                                                                                12

                                                                                13
                                                 Attorneys at Law




                                                                                14

                                                                                15

                                                                                16

                                                                                17

                                                                                18
                                                                                19

                                                                                20

                                                                                21

                                                                                22

                                                                                23

                                                                                24

                                                                                25

                                                                                26
                                                                                27

                                                                                28
                                                                                     LEGAL:10854-0001/13371308.1
                                                                                         WESTERN ENERGY ALLIANCE AND INDEPENDENT PETROLEUM ASSOCIATION OF AMERICA'S
                                                                                                   REPLY IN SUPPORT OF CROSS MOTION FOR SUMMARY JUDGMENT
                                                                                        Case 4:18-cv-05712-YGR Document 151 Filed 12/11/19 Page 3 of 19




                                                                                 1                                                     TABLE OF CONTENTS
                                                                                 2                                                                                                                                            Page

                                                                                 3 I.         BLM Has Provided “Good Reasons” to Reduce Impacts on Marginal Wells via the
                                                                                              Revision Rule (Issue B). ........................................................................................................ 1
                                                                                 4
                                                                                              A.        The Revision Rule Correctly Addresses Regulatory Burdens Imposed by the
                                                                                 5
                                                                                                        2016 Rule (Issue B-1). .............................................................................................. 1
                                                                                 6
                                                                                              B.        Plaintiffs Do Not Demonstrate Error in BLM’s Marginal Well Analysis
                                                                                 7                      (Issue B-2a). .............................................................................................................. 5

                                                                                 8                 1. Plaintiffs Had Sufficient Notice of the Marginal Well Issue. ................................... 5
                                                                                 9                 2. Plaintiffs Lack Standing to Challenge BLM’s Compliance with the Regulatory
                                                                                                      Flexibility Act. .......................................................................................................... 8
                                                                                10
                                                                                              C.        The Record Supports the Revision Rule (Issue B-2c)............................................. 10
                                                                                11
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 310-481-7600 ♦ FAX 310-481-7650
                                    10960 WILSHIRE BOULEVARD, 18TH FLOOR




                                                                                              BLM’s Cost Benefit Analysis Supports the Revision Rule (Issue C). ................................ 10
                                     LOS ANGELES, CALIFORNIA 90024-3804




                                                                                12 II.

                                                                                13
                                                 Attorneys at Law




                                                                                14

                                                                                15

                                                                                16

                                                                                17

                                                                                18
                                                                                19

                                                                                20

                                                                                21

                                                                                22

                                                                                23

                                                                                24

                                                                                25

                                                                                26
                                                                                27
                                                                                     LEGAL:10854-0001/13371308.1                                          -i-
                                                                                28
                                                                                         WESTERN ENERGY ALLIANCE AND INDEPENDENT PETROLEUM ASSOCIATION OF AMERICA'S
                                                                                                   REPLY IN SUPPORT OF CROSS MOTION FOR SUMMARY JUDGMENT
                                                                                          Case 4:18-cv-05712-YGR Document 151 Filed 12/11/19 Page 4 of 19




                                                                                 1                                                      TABLE OF AUTHORITIES

                                                                                 2                                                                                                                                           Page(s)
                                                                                                                                                          CASES
                                                                                 3
                                                                                      Air Transport Ass’n of Am. v. F.A.A.,
                                                                                 4
                                                                                          169 F.3d 1 (D.D.C. 1999).............................................................................................................3
                                                                                 5
                                                                                   Ass’n of Data Processing Serv. Orgs., Inc. v. Camp,
                                                                                 6    397 U.S. 150 (1970) .....................................................................................................................9

                                                                                 7 BASF Wyandotte Corp. v. Costle,
                                                                                      598 F.2d 637 (1st Cir.1979) .........................................................................................................6
                                                                                 8
                                                                                   California v. BLM,
                                                                                 9    286 F. Supp. 3d 1054 (N.D. Cal. 2018) .....................................................................................10
                                                                                10
                                                                                   Dir., Office of Workers’ Comp. Programs, Dep’t of Labor v. Newport News
                                                                                11    Shipbuilding & Dry Dock Co.,
WOOD, SMITH, HENNING & BERMAN LLP




                                                                                      514 U.S. 122 (1995) .....................................................................................................................9
                                    TELEPHONE 310-481-7600 ♦ FAX 310-481-7650
                                    10960 WILSHIRE BOULEVARD, 18TH FLOOR
                                     LOS ANGELES, CALIFORNIA 90024-3804




                                                                                12
                                                                                   Drakes Bay Oyster Co. v. Jewell,
                                                                                13    747 F.3d 1073 (9th Cir. 2014) ....................................................................................................11
                                                 Attorneys at Law




                                                                                14 Marsh v. Or. Nat. Res. Council,

                                                                                15   490 U.S. 360 (1989) ...................................................................................................................10

                                                                                16 Regents of the Univ. of Calif. v. Burwell,
                                                                                      155 F. Supp. 3d 31 (D.D.C. 2016) .............................................................................................10
                                                                                17
                                                                                   Rybachek v. U.S. E.P.A.,
                                                                                18    904 F.2d 1276 (9th Cir. 1990) ......................................................................................................6
                                                                                19 Wyoming v. U.S. Dep’t of the Interior,
                                                                                      366 F. Supp.3d 1284 (D. Wyo. 2018), order vacated, appeal dismissed sub
                                                                                20
                                                                                      nom. Wyoming v. U.S. Dep’t of Interior, 768 F. App’x 790 (10th Cir. 2019) ...........................11
                                                                                21
                                                                                                                                                STATUTES
                                                                                22 5 U.S.C. § 702 ....................................................................................................................................9

                                                                                23
                                                                                      5 U.S.C. § 706 ..................................................................................................................................10
                                                                                24
                                                                                      5 U.S.C. § 706(2)(C) ........................................................................................................................10
                                                                                25
                                                                                      Clean Air Act ...................................................................................................................................10
                                                                                26
                                                                                      Mineral Leasing Act ...........................................................................................................................3
                                                                                27
                                                                                      Regulatory Flexibility Act ..............................................................................................................8, 9
                                                                                      LEGAL:10854-0001/13371308.1                                  -ii-
                                                                                28
                                                                                            WESTERN ENERGY ALLIANCE AND INDEPENDENT PETROLEUM ASSOCIATION OF AMERICA'S
                                                                                                      REPLY IN SUPPORT OF CROSS MOTION FOR SUMMARY JUDGMENT
                                                                                        Case 4:18-cv-05712-YGR Document 151 Filed 12/11/19 Page 5 of 19




                                                                                 1                                                         OTHER AUTHORITIES

                                                                                 2 U.S. Constitution Article III ...............................................................................................................9

                                                                                 3

                                                                                 4

                                                                                 5

                                                                                 6

                                                                                 7

                                                                                 8

                                                                                 9

                                                                                10

                                                                                11
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 310-481-7600 ♦ FAX 310-481-7650
                                    10960 WILSHIRE BOULEVARD, 18TH FLOOR
                                     LOS ANGELES, CALIFORNIA 90024-3804




                                                                                12

                                                                                13
                                                 Attorneys at Law




                                                                                14

                                                                                15

                                                                                16

                                                                                17

                                                                                18
                                                                                19

                                                                                20

                                                                                21

                                                                                22

                                                                                23

                                                                                24

                                                                                25

                                                                                26
                                                                                27
                                                                                     LEGAL:10854-0001/13371308.1                                        -iii-
                                                                                28
                                                                                          WESTERN ENERGY ALLIANCE AND INDEPENDENT PETROLEUM ASSOCIATION OF AMERICA'S
                                                                                                    REPLY IN SUPPORT OF CROSS MOTION FOR SUMMARY JUDGMENT
                                                                                        Case 4:18-cv-05712-YGR Document 151 Filed 12/11/19 Page 6 of 19




                                                                                 1                            MEMORANDUM OF POINTS AND AUTHORITIES
                                                                                 2            The Revision Rule reflects the Bureau of Land Management’s (“BLM”) reasonable policy

                                                                                 3 choice to remove the provisions of the 2016 Rule that exceed BLM’s statutory authority and to

                                                                                 4 relieve regulatory burdens that the rule imposed on marginal oil and gas wells. In their collective

                                                                                 5 77 pages of additional briefing (ECF Nos. 140 and 141), Plaintiffs do not establish otherwise.

                                                                                 6 Rather, Plaintiffs simply repeat many of the arguments they raised in their opening briefs (ECF

                                                                                 7 Nos. 108 and 109). To conserve this Court’s resources, Western Energy Alliance (“Alliance”) and

                                                                                 8 the Independent Petroleum Association of America (“IPAA”) will not repeat the responses to

                                                                                 9 these arguments. Rather, we rebut a narrow handful of fresh misstatements made by Plaintiffs.

                                                                                10 Further, the Alliance and IPAA hereby adopt and incorporate as their own the replies of the

                                                                                11 Federal Defendants, ECF No. 145, and the American Petroleum Institute (“API”).
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 310-481-7600 ♦ FAX 310-481-7650
                                    10960 WILSHIRE BOULEVARD, 18TH FLOOR
                                     LOS ANGELES, CALIFORNIA 90024-3804




                                                                                12                                                 ARGUMENT
                                                                                13 I.         BLM Has Provided “Good Reasons” to Reduce Impacts on Marginal Wells via the
                                                 Attorneys at Law




                                                                                              Revision Rule (Issue B).
                                                                                14
                                                                                              A.        The Revision Rule Correctly Addresses Regulatory Burdens Imposed by the
                                                                                15                      2016 Rule (Issue B-1).
                                                                                16            The record supports BLM’s decision to enact the Revision Rule to address regulatory

                                                                                17 burdens imposed by the 2016 Rule in accordance with Executive Order No. 13,783. The Alliance

                                                                                18 and IPAA’s prior brief at ECF No. 127 at 10 – 14,1 and BLM’s briefs at ECF Nos. 123 at 44 – 49
                                                                                19 and 145 at 30 – 34, address most of Plaintiffs’ arguments set forth in their Oppositions and

                                                                                20 Replies, ECF Nos. 141 at 20 – 22 and 145 at 17 – 19. These points need not be repeated.

                                                                                21            Plaintiffs’ remaining arguments are either wrong or irrelevant. Citizen Groups contend that

                                                                                22 “BLM did not explain how the modest compliance costs associated with the [2016 Rule] would

                                                                                23 burden any operator, let alone these large operators.” ECF No. 141 at 22. Yet this statement is a

                                                                                24 perfect example of how, as Federal Defendants described, Plaintiffs “rely on misrepresentation

                                                                                25 and distortion” to attack BLM’s regulatory impact analyses. See ECF No. 145 at 21. The record is

                                                                                26
                                                                                              1
                                                                                27                Page citations herein refer to the paginated pages in a brief (not ECF page numbers).

                                                                                28   LEGAL:10854-0001/13371308.1                         -1-
                                                                                         WESTERN ENERGY ALLIANCE AND INDEPENDENT PETROLEUM ASSOCIATION OF AMERICA'S
                                                                                                   REPLY IN SUPPORT OF CROSS MOTION FOR SUMMARY JUDGMENT
                                                                                       Case 4:18-cv-05712-YGR Document 151 Filed 12/11/19 Page 7 of 19




                                                                                 1 replete with explanations of how the 2016 Rule’s compliance costs burdened operators. 2 See, e.g.,

                                                                                 2 AR429-30 (“The proposed [Revision] rule would reduce compliance costs from the baseline. Over

                                                                                 3 the 10-year evaluation period (2019–2028), we estimate a total reduction in compliance costs of

                                                                                 4 $1.32 billion to 1.60 billion (NPV using a 7 percent discount rate) or $1.66 billion to 2.03 billion

                                                                                 5 (NPV using a 3 percent discount rate).”). Citizen Groups ignore this analysis simply because they

                                                                                 6 do not like its conclusion.

                                                                                 7            Citizens Groups also argue that the Revision Rule was not justified because, in their view,

                                                                                 8 the 2016 Rule will not burden “oil and gas operators writ large.” ECF No. 141 at 21. In support of

                                                                                 9 this argument, they posit that “operators with over 100 BLM-managed wells own 75% (43,788 of

                                                                                10 the total 58,120) of BLM-managed marginal wells, and they each earn on average up to $347

                                                                                11 million annually from their BLM-managed wells.” Id. at 22 (emphasis in original). These
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 310-481-7600 ♦ FAX 310-481-7650
                                    10960 WILSHIRE BOULEVARD, 18TH FLOOR
                                     LOS ANGELES, CALIFORNIA 90024-3804




                                                                                12 statistics, in addition to being irrelevant, were compiled on behalf of Plaintiff Environmental

                                                                                13 Defense Fund and have not been verified. See AR96431.
                                                 Attorneys at Law




                                                                                14            By arguing the Revision Rule will not burden oil and gas operators “writ large,” Plaintiffs

                                                                                15 continue to cling to the false premise that BLM can only utilize Executive Order No. 13,783 to

                                                                                16 relieve regulatory burdens as measured on a per-company basis and that BLM must somehow

                                                                                17 distinguish between small and large operators. Yet Executive Order No. 13,783 does not define

                                                                                18 “burden” so narrowly. Under Executive Order No. 13,783 “burden” means “to unnecessarily
                                                                                19 obstruct, delay, curtail, or otherwise impose significant costs on the . . . production . . . of energy

                                                                                20 resources.” AR1871 (emphasis added). Consistent with this definition, BLM determined that

                                                                                21 many provisions of the 2016 Rule would have added burdens that “unnecessarily encumber energy

                                                                                22
                                                                                              2
                                                                                23             See also, e.g., AR9 (“BLM estimates that the administrative burden of the waste
                                                                                     minimization plan requirements would be roughly $5 million per year for industry”); AR10 (
                                                                                24   “BLM estimates that [the 2016 rule’s capture percentage] requirement, over 10 years from 2019–
                                                                                     2028, would impose costs of $556 million to $1.10 billion”); AR12 (“BLM estimates that §
                                                                                25   3179.202, over 10 years from 2019–2028, would have imposed costs of about $29 million to $30
                                                                                26   million”); AR417 (discussing burdens of 2016 rule); AR421 (“BLM estimates that this [capture
                                                                                     percentage] requirement, over 10 years from 2019– 2028, would impose costs of $516 million to
                                                                                27   $1.04 billion”); see generally Regulatory Impact Analysis, AR32-141.

                                                                                28   LEGAL:10854-0001/13371308.1                      -2-
                                                                                         WESTERN ENERGY ALLIANCE AND INDEPENDENT PETROLEUM ASSOCIATION OF AMERICA'S
                                                                                                   REPLY IN SUPPORT OF CROSS MOTION FOR SUMMARY JUDGMENT
                                                                                       Case 4:18-cv-05712-YGR Document 151 Filed 12/11/19 Page 8 of 19




                                                                                 1 production”—most significantly, by imposing significant compliance costs on marginal wells.3

                                                                                 2 See, e.g., AR1. Per-well impacts on marginal wells provide the most appropriate indicator to

                                                                                 3 assess the burdens of the Revision Rule—not the proportion of marginal wells allegedly managed

                                                                                 4 by large operators (i.e., those with 100 BLM-managed wells) or these operators’ revenues, as

                                                                                 5 Citizen Groups contend.

                                                                                 6            The ability of large operators to absorb compliance costs has no bearing on whether large

                                                                                 7 operators will keep marginal wells in production when faced with steep compliance costs. Both

                                                                                 8 large and small operators make decisions about the economic viability of any given well on an

                                                                                 9 individual well basis. See ECF No. 127 at 10–11; AR119236–39; see, e.g., AR104416-17. When

                                                                                10 the costs of keeping a well in production exceed the revenue it generates, any operator regardless

                                                                                11 of size will be forced to shut in that well and possibly abandon it—because the point of operating
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 310-481-7600 ♦ FAX 310-481-7650
                                    10960 WILSHIRE BOULEVARD, 18TH FLOOR
                                     LOS ANGELES, CALIFORNIA 90024-3804




                                                                                12 a well is to generate return from it, not lose money. 4 AR105 (explaining that operators have a

                                                                                13 choice of “either shutting-in a marginal well or assuming unwarranted administrative burdens . . .
                                                 Attorneys at Law




                                                                                14 represent[ing] a substantial loss of income for companies”); see also AR119398. Large companies

                                                                                15 are no more in the business of operating wells that do not return value than are small companies.

                                                                                16            BLM cannot ignore the likelihood that the 2016 Rule would force operators to prematurely

                                                                                17 shut in or abandon oil and gas wells—because the purported purpose of the 2016 Rule was to

                                                                                18 prevent waste. See, e.g., AR1. Viewed from the lens of waste prevention under the Mineral
                                                                                19 Leasing Act, oil and natural gas prematurely left in the ground never to be recovered is no more or

                                                                                20 less waste than natural gas produced but “avoidably” lost. See ECF No. 126 at 6–8, 10 (discussing

                                                                                21
                                                                                              3
                                                                                22             In any event, Plaintiffs may not challenge BLM’s compliance with Executive Order
                                                                                     No. 13,783. That order clarifies it “is not intended to, and does not, create any right or benefit,
                                                                                23   substantive or procedural, enforceable in law or in equity by any party against the United States,
                                                                                     its departments, [or] agencies.” AR 1870; see also Air Transport Ass’n of Am. v. F.A.A., 169 F.3d
                                                                                24   1, 8-9 (D.D.C. 1999) (petitioner’s reference to agency compliance with the executive order “is
                                                                                     nothing more than an indirect—and impermissible—attempt to enforce private rights under the
                                                                                25   order”).
                                                                                             4
                                                                                26             Although Plaintiffs dismiss costs of compliance with the 2016 Rule as “modest,” see ECF
                                                                                     No. 141 at 22, BLM found them to be as much as 236 percent of annual revenues for marginal oil
                                                                                27   wells and 1,037 percent of annual revenues for marginal gas wells. AR103.

                                                                                28   LEGAL:10854-0001/13371308.1                     -3-
                                                                                         WESTERN ENERGY ALLIANCE AND INDEPENDENT PETROLEUM ASSOCIATION OF AMERICA'S
                                                                                                   REPLY IN SUPPORT OF CROSS MOTION FOR SUMMARY JUDGMENT
                                                                                       Case 4:18-cv-05712-YGR Document 151 Filed 12/11/19 Page 9 of 19




                                                                                 1 historical concept of waste and stranded production). Thus, in executing its MLA mandate to

                                                                                 2 prevent undue waste, BLM in promulgating the Revision Rule, evaluated burdens on a per-well

                                                                                 3 basis to determine the likelihood that the 2016 Rule would force wells to be prematurely shut in or

                                                                                 4 abandoned. Id. at 16-17.

                                                                                 5            For these reasons, BLM in its Revision Rule properly analyzed the 2016 Rule’s impacts

                                                                                 6 and correctly concluded they unnecessarily burdened energy production. See, e.g., AR4. By

                                                                                 7 promulgating the Revision Rule, BLM reasonably sought to reduce those burdens and prevent

                                                                                 8 operators of all sizes from prematurely shutting in, or ceasing production from, marginal wells.

                                                                                 9 See, e.g., AR1.

                                                                                10            Citizen Groups’ assertion that the 2016 Rule will not burden oil and gas operators “writ

                                                                                11 large” suffers from other fallacies.5 This assertion paints all oil and gas operators as monolithic
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 310-481-7600 ♦ FAX 310-481-7650
                                    10960 WILSHIRE BOULEVARD, 18TH FLOOR
                                     LOS ANGELES, CALIFORNIA 90024-3804




                                                                                12 when, in fact, the severity of the impact of the 2016 Rule depends on each operator and the

                                                                                13 diversity of wells in its portfolio. Cf. AR119237 (arguing that generalized per-company impacts
                                                 Attorneys at Law




                                                                                14 “fail[ ] to account for key factors such as where an operator’s wells are in their life cycle, an

                                                                                15 operator’s agreements to transport and process produced oil and gas, the geologic formation being

                                                                                16 targeted, the costs to drill and complete a given well, debt loads, and myriad other

                                                                                17 considerations”). In particular, the Citizen Groups’ assertion ignores that the 2016 Rule would

                                                                                18 disproportionately affect operators with a portfolio of largely or exclusively marginal wells. 6 See
                                                                                19 ECF No. 126 at 11; AR119398.

                                                                                20            Moreover, Citizen Groups’ suggestion that operators with “100 BLM-managed wells” and

                                                                                21 annual revenues of $347 million from such wells could absorb impacts from the 2016 Rule

                                                                                22            5
                                                                                               Citizen Groups have not cited any authority to support the proposition that a regulatory
                                                                                23   burden is unnecessary only if it burdens a majority or more of a regulated industry. See ECF
                                                                                     No. 141 at 20-22.
                                                                                             6
                                                                                24             Compare Plaintiffs’ argument with, for example, burdens imposed by a city’s property
                                                                                     tax. Under the Citizen Groups’ theory, such a tax would be reasonable if 75 percent of property
                                                                                25   owners can absorb it, even if it could force up to 25 percent of the remaining homeowners to lose
                                                                                26   their property. See ECF No. 141 at 22 (Citizen Groups claim that large operators “who earn tens of
                                                                                     millions of dollars in annual revenue” allegedly own 75 percent of BLM-managed marginal
                                                                                27   wells). One would be hard pressed to find a mayor or city council willing to impose such a tax.

                                                                                28   LEGAL:10854-0001/13371308.1                     -4-
                                                                                         WESTERN ENERGY ALLIANCE AND INDEPENDENT PETROLEUM ASSOCIATION OF AMERICA'S
                                                                                                   REPLY IN SUPPORT OF CROSS MOTION FOR SUMMARY JUDGMENT
                                                                                      Case 4:18-cv-05712-YGR Document 151 Filed 12/11/19 Page 10 of 19




                                                                                 1 incorrectly suggests that all oil and gas operators are large companies. In fact, a majority of the

                                                                                 2 Alliance’s and IPAA’s members are small businesses with an average of 15 employees. ECF

                                                                                 3 No. 5-1 at 3, ¶ 3; AR119228. Finally, Citizen Groups do not explain why the threshold of “100

                                                                                 4 BLM-managed wells” is somehow relevant or meaningful to any regulatory impact analysis. ECF

                                                                                 5 No. 141 at 22. Therefore, Citizen Groups’ argument that some operators could have absorbed the

                                                                                 6 impact of the 2016 Rule does not undermine BLM’s conclusion that the 2016 Rule unduly

                                                                                 7 burdened energy production by disproportionately impacting marginal wells and marginal well

                                                                                 8 operators.

                                                                                 9            B.       Plaintiffs Do Not Demonstrate Error in BLM’s Marginal Well Analysis
                                                                                                       (Issue B-2a).
                                                                                10
                                                                                                       1.          Plaintiffs Had Sufficient Notice of the Marginal Well Issue.
                                                                                11
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 310-481-7600 ♦ FAX 310-481-7650
                                    10960 WILSHIRE BOULEVARD, 18TH FLOOR




                                                                                              Impacts to marginal wells have been an issue addressed by BLM, industry members, the
                                     LOS ANGELES, CALIFORNIA 90024-3804




                                                                                12
                                                                                     public, and Plaintiffs since the beginning of the 2016 Rule rulemaking process five years ago.
                                                                                13
                                                 Attorneys at Law




                                                                                     BLM first raised the issue in its 2016 proposed Waste Prevention Rule (AR1025) and since then,
                                                                                14
                                                                                     the regulatory impacts on marginal wells have been discussed or argued in comment letters and
                                                                                15
                                                                                     litigation and analyzed in detail by various parties, including Plaintiffs. See Calif. v. BLM, No.
                                                                                16
                                                                                     3:17-cv-07186-WHO, Plaintiffs’ Notice of Motion and Motion for Preliminary Injunction;
                                                                                17
                                                                                     Memorandum of Points and Authorities, ECF 3 at 9, 13, 16, (N.D. Cal. Dec. 19, 2017). In fact, in
                                                                                18
                                                                                     2017 the Citizen Groups noted that “[n]or is this [marginal well issue] a new concern.” See id.,
                                                                                19
                                                                                     Conservation and Tribal Citizen Groups’ Notice of Motion & Motion for Preliminary Injunction,
                                                                                20
                                                                                     ECF 4 at 13-14 (N.D. Cal. Dec. 19, 2017). Plaintiffs now seek to invalidate the Revision Rule by
                                                                                21
                                                                                     focusing on their inability to submit a new round of comments on a single BLM spreadsheet,
                                                                                22
                                                                                     which BLM prepared specifically to analyze and respond to Plaintiffs’ marginal well comments
                                                                                23
                                                                                     for the proposed Revision Rule. See ECF 145 at 36-37.
                                                                                24
                                                                                              The Administrative Procedure Act’s (“APA”) notice and comment requirement cannot be
                                                                                25
                                                                                     applied, as Plaintiffs request, to restrict BLM’s ability to continue to collect and analyze
                                                                                26
                                                                                     information during the public comment period. See id. at 37-38 (citing Rybachek v. U.S. E.P.A.,
                                                                                27

                                                                                28   LEGAL:10854-0001/13371308.1                           -5-
                                                                                         WESTERN ENERGY ALLIANCE AND INDEPENDENT PETROLEUM ASSOCIATION OF AMERICA'S
                                                                                                   REPLY IN SUPPORT OF CROSS MOTION FOR SUMMARY JUDGMENT
                                                                                      Case 4:18-cv-05712-YGR Document 151 Filed 12/11/19 Page 11 of 19




                                                                                 1 904 F.2d 1276, 1286 (9th Cir. 1990)). Rather, as the Ninth Circuit reiterated in Rybachek, “it is

                                                                                 2 ‘perfectly predictable’ that an administrative agency will collect new data during the comment

                                                                                 3 period ‘in a continuing effort to give the regulations a more accurate foundation’ and … ‘[t]he

                                                                                 4 agency should be encouraged to use such information in its final calculations without thereby

                                                                                 5 risking the requirement of a new comment period’[.]” 904 F.2d at 1286 (quoting BASF Wyandotte

                                                                                 6 Corp. v. Costle, 598 F.2d 637, 644-45 (1st Cir.1979)). Accordingly, the Rybachek court held that

                                                                                 7 “EPA’s addition of over 6,000 pages to the administrative record, after the public review-and-

                                                                                 8 comment period had ended” did not violate the APA. Id. (emphasis added). Likewise, BLM’s

                                                                                 9 addition of a single spreadsheet did not violate the APA’s notice and comment requirements.

                                                                                10            Here, the record defeats Plaintiffs’ argument that they were denied adequate opportunity to

                                                                                11 comment on the regulatory burdens imposed on operators of marginal wells and supports BLM’s
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 310-481-7600 ♦ FAX 310-481-7650
                                    10960 WILSHIRE BOULEVARD, 18TH FLOOR
                                     LOS ANGELES, CALIFORNIA 90024-3804




                                                                                12 Revision Rule. As demonstrated in the following chart, well before the Revision Rule and

                                                                                13 commencement of this present case, all interested parties were (1) adequately put on notice that
                                                 Attorneys at Law




                                                                                14 BLM was considering the impacts on marginal wells as a basis for its decision-making process,

                                                                                15 and (2) afforded ample opportunities to provide comments or analyses.

                                                                                16

                                                                                17       Record Document / Brief               Description
                                                                                         2016 Proposed Rule (2/8/16),          Discussing impact of LDAR requirements on marginal
                                                                                18       AR1025                                or stripper wells and impact on small businesses
                                                                                19       Environmental Defense Fund            Commenting that there should be no exemptions for
                                                                                         Comment Letter (4/22/16),             “low-producing wells,” “even for very small
                                                                                20       AR21310-11                            companies” (citing various studies)
                                                                                         Joint Environmental Commenters        Supporting BLM decision not to exempt stripper or
                                                                                21       Letter (4/22/16), AR22323,            low-producing wells
                                                                                         22327-32
                                                                                22
                                                                                         BLM Response to Public                Responding to comments on marginal/ stripper/ low-
                                                                                23       Comments on Final Rule (11/16),       production volume wells
                                                                                         AR1520-25
                                                                                24       2016 Final Rule (11/18/16),           Responding to comments on impacts to marginal or
                                                                                         AR930                                 stripper wells
                                                                                25       Brief in Support of Western           “[T]he Rule will cause operators to shut-in marginal
                                                                                         Energy Alliance and                   wells”; “the Rule provides no exemption when the
                                                                                26
                                                                                         Independent Petroleum                 cumulative impact of the Rule’s requirements render a
                                                                                27       Association of America’s              well uneconomic”

                                                                                28   LEGAL:10854-0001/13371308.1                      -6-
                                                                                         WESTERN ENERGY ALLIANCE AND INDEPENDENT PETROLEUM ASSOCIATION OF AMERICA'S
                                                                                                   REPLY IN SUPPORT OF CROSS MOTION FOR SUMMARY JUDGMENT
                                                                                      Case 4:18-cv-05712-YGR Document 151 Filed 12/11/19 Page 12 of 19




                                                                                 1       Record Document / Brief              Description
                                                                                         Petition for Review of Final
                                                                                 2       Agency Action, D. Wyo. Case No.
                                                                                         2:16-cv-00285-SWS, ECF 142 at
                                                                                 3
                                                                                         22 (10/02/17)
                                                                                 4       American Petroleum Institute’s       “[T]he economic analysis does not consider the
                                                                                         Amicus Brief in Support of           potential impacts of the Rule on the majority of BLM
                                                                                 5       Petitioners, D. Wyo. Case No.        lessees—marginal well operators. The analysis simply
                                                                                         2:16-cv-00285-SWS, ECF 153 at        fails to contemplate the possibility of widespread lease
                                                                                 6       13 (10/12/17)                        abandonment due to the ‘alternative capture
                                                                                 7                                            requirement,’ which permits flaring only where the
                                                                                                                              costs of capture would make the entire lease
                                                                                 8                                            uneconomic and cause the lessee to abandon
                                                                                                                              ‘significant’ reserves”
                                                                                 9       2017 Proposed Delay Rule             “During the litigation following the issuance of the
                                                                                         (10/5/17), AR686                     2016 final rule, the petitioners argued that the BLM
                                                                                10
                                                                                                                              underestimated the compliance costs of the final rule
                                                                                11                                            and that the costs would drive the industry away from
WOOD, SMITH, HENNING & BERMAN LLP




                                                                                                                              Federal and Indian lands, thereby reducing royalties
                                    TELEPHONE 310-481-7600 ♦ FAX 310-481-7650
                                    10960 WILSHIRE BOULEVARD, 18TH FLOOR
                                     LOS ANGELES, CALIFORNIA 90024-3804




                                                                                12                                            and harming State and tribal economies. The
                                                                                                                              petitioners also argued that the final rule would cause
                                                                                13                                            marginal wells to be shut-in, thereby ceasing
                                                 Attorneys at Law




                                                                                                                              production and reducing economic benefits to local,
                                                                                14
                                                                                                                              State, tribal, and Federal governments.
                                                                                15       Public Comments and Responses        Responding to comments on marginal well issues
                                                                                         on the Waste Prevention-Delay
                                                                                16       Rule (12/1/17), AR829, 855
                                                                                         2017 Final Delay Rule (12/8/17),     “[D]espite the rule’s assertions, many of the 2016 final
                                                                                17       AR661-62                             rule’s requirements would pose a particular compliance
                                                                                18                                            burden to operators of marginal or low-producing
                                                                                                                              wells. There is newfound concern that this additional
                                                                                19                                            burden would jeopardize the ability of operators to
                                                                                                                              maintain or economically operate these wells.”
                                                                                20       Conservation and Tribal Citizen      Criticizing BLM’s reliance on marginal well impacts to
                                                                                         Groups’ Notice of Motion &           support Suspension Rule, stating “Nor is this [marginal
                                                                                21       Motion for Preliminary Injunction,   well issue] a new concern”
                                                                                22       N.D. Cal. Case No. 3:17-cv-
                                                                                         07187-WHO, ECF 4 at 13-14
                                                                                23       (12/19/17)
                                                                                         Plaintiffs’ Notice of Motion and     Addressing marginal well issues
                                                                                24       Motion for Preliminary Injunction;
                                                                                         Memorandum of Points and
                                                                                25
                                                                                         Authorities, N.D. Cal. Case No.
                                                                                26       3:17-cv-07186-WHO, ECF 3 at 9,
                                                                                         13, 16 (12/19/17)
                                                                                27

                                                                                28   LEGAL:10854-0001/13371308.1                    -7-
                                                                                         WESTERN ENERGY ALLIANCE AND INDEPENDENT PETROLEUM ASSOCIATION OF AMERICA'S
                                                                                                   REPLY IN SUPPORT OF CROSS MOTION FOR SUMMARY JUDGMENT
                                                                                      Case 4:18-cv-05712-YGR Document 151 Filed 12/11/19 Page 13 of 19




                                                                                 1       Record Document / Brief                   Description
                                                                                         Intervenors Western Energy                Addressing BLM’s proper reliance on potentially
                                                                                 2       Alliance and Independent                  severe economic impacts on marginals as support for
                                                                                         Petroleum Association of                  the Suspension Rule
                                                                                 3
                                                                                         America's Response in Opposition
                                                                                 4       to Plaintiffs' Motions for
                                                                                         Preliminary Injunction, N.D. Cal.
                                                                                 5       Case No. 17-cv-07186, ECF 68 at
                                                                                         17-18 (1/16/18)
                                                                                 6       2018 Proposed Rule on Recession           “[T]he BLM acknowledges that the 2016 final rule . . .
                                                                                 7       or Revision (2/22/18), AR 415-17,         would affect existing wells, including a substantial
                                                                                         423-24, 430-31                            number that are likely to be marginal or low-producing
                                                                                 8                                                 and therefore less likely to remain economical to
                                                                                                                                   operate if subjected to additional compliance costs.”
                                                                                 9       Alliance’s Comment Letter on              Discussing and attaching report analyzing impacts to
                                                                                         Proposed Revision Rule (4/23/18),         marginal wells on a per-well basis, and concluding that
                                                                                10
                                                                                         AR119237-38, 119392-119404                marginal wells are particularly susceptible to increases
                                                                                11                                                 in operating costs
WOOD, SMITH, HENNING & BERMAN LLP




                                                                                         Citizen Groups’ Comment Letter            7+ pages addressing marginal wells
                                    TELEPHONE 310-481-7600 ♦ FAX 310-481-7650
                                    10960 WILSHIRE BOULEVARD, 18TH FLOOR
                                     LOS ANGELES, CALIFORNIA 90024-3804




                                                                                12       on Proposed Revision Rule
                                                                                         (8/23/18), AR84044, 84074,
                                                                                13       84083-89
                                                 Attorneys at Law




                                                                                14

                                                                                15            Plaintiffs alleged lack of notice about the marginal well issue is simply a pretext to ask this

                                                                                16 Court to disregard BLM’s analysis of the actual costs of the 2016 Rule and reinstitute the 2016

                                                                                17 Rule, which they favor. This Court should reject Plaintiffs’ invitation.

                                                                                18                     2.          Plaintiffs Lack Standing to Challenge BLM’s Compliance with the
                                                                                                                   Regulatory Flexibility Act.
                                                                                19
                                                                                              Plaintiffs fail to establish they have standing to challenge BLM’s rationale for the Revision
                                                                                20
                                                                                     Rule under the Regulatory Flexibility Act (“RFA”). See ECF No. 127 at 14–16.
                                                                                21
                                                                                              Both the States and Citizen Groups attempt to remedy their lack of standing by
                                                                                22
                                                                                     characterizing their challenges to BLM’s compliance with the APA, not the RFA. See ECF
                                                                                23
                                                                                     No. 141 at 21 n.13; ECF No. 140 at 26 n.9. Yet this characterization elevates form over substance.
                                                                                24
                                                                                     For example, the States object to adequacy of notice of BLM’s marginal well analysis. ECF No.
                                                                                25
                                                                                     140 at 13–15. The Citizen Groups also claim BLM’s RFA-related conclusions are inconsistent
                                                                                26
                                                                                     with BLM’s rationale for reducing the 2016 Rule’s burdens. See e.g., ECF No. 141 at 20-21.
                                                                                27

                                                                                28   LEGAL:10854-0001/13371308.1                         -8-
                                                                                         WESTERN ENERGY ALLIANCE AND INDEPENDENT PETROLEUM ASSOCIATION OF AMERICA'S
                                                                                                   REPLY IN SUPPORT OF CROSS MOTION FOR SUMMARY JUDGMENT
                                                                                      Case 4:18-cv-05712-YGR Document 151 Filed 12/11/19 Page 14 of 19




                                                                                 1 Similarly, the States claim BLM’s “analysis under the [RFA]” contradicts “its reliance on

                                                                                 2 Executive Order 13783 as a basis for the [Revision Rule].” ECF No. 140 at 17. Whether

                                                                                 3 procedural or substantive, these challenges still fail for a lack of standing.7

                                                                                 4            Although the APA allows citizens to challenge agency decisions, it does not authorize

                                                                                 5 citizens to use the APA to bootstrap claims under any statute. See 5 U.S.C. § 702 (“A person . . .

                                                                                 6 adversely affected or aggrieved by agency action within the meaning of a relevant statute[] is

                                                                                 7 entitled to judicial review thereof.” (emphasis added)); Dir., Office of Workers’ Comp. Programs,

                                                                                 8 Dep’t of Labor v. Newport News Shipbuilding & Dry Dock Co., 514 U.S. 122, 127 (1995). Rather,

                                                                                 9 when a plaintiff challenges compliance with a statute such as the RFA, the plaintiff must fall

                                                                                10 within that statute’s zone of interest. ECF No. 127 at 14-15. Here, Citizen Groups and the States

                                                                                11 do not contend they fall within the RFA’s zone of interest and, in fact, they do not. 8 Id. Thus,
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 310-481-7600 ♦ FAX 310-481-7650
                                    10960 WILSHIRE BOULEVARD, 18TH FLOOR
                                     LOS ANGELES, CALIFORNIA 90024-3804




                                                                                12 Plaintiffs cannot demonstrate error in BLM’s reasons for the Revision Rule, including notice of

                                                                                13 the marginal well analysis, on the basis they allegedly conflict with the agency’s conclusions
                                                 Attorneys at Law




                                                                                14 under the RFA.

                                                                                15

                                                                                16
                                                                                           7
                                                                                              Between their Opening Briefs and Replies, Plaintiffs have significantly expanded their
                                                                                17 RFA challenges. Compare ECF No. 109 at 17-18 and ECF No. 108 at 29 with ECF No. 141 at 21

                                                                                18 n.13 and8 ECF No. 140 at 26 n.9.
                                                                                             Rather than explaining how they fall within the RFA’s zone of interest, the States instead
                                                                                19 suggest that this Court’s Order at ECF No. 95 required the Alliance and IPAA to have filed
                                                                                   motions challenging Plaintiffs’ “standing” by February 22, 2019. See ECF No. 140 at 26 n.9. The
                                                                                20 Order at ECF No. 95 provided that “[a]ny Motion regarding standing must be filed by Friday,
                                                                                   2/25/2019.” The Alliance and IPAA do not seek to dismiss any of the Plaintiffs’ claims for lack of
                                                                                21 standing under the “cases” and “controversies” provisions of Article III of the U.S. Constitution.

                                                                                22 Rather, the Alliance and IPAA maintain the Plaintiffs cannot challenge BLM’s RFA-related
                                                                                   findings because they are outside the RFA’s “zone of interest.” These types of standing are
                                                                                23 distinct. See Ass’n of Data Processing Serv. Orgs., Inc. v. Camp, 397 U.S. 150, 154 (1970) (“apart
                                                                                   from the ‘case’ or ‘controversy’ test, the question [of standing concerns] whether the interest
                                                                                24 sought to be protected by the complainant is arguably within the zone of interests to be protected
                                                                                   or regulated by the statute or constitutional guarantee in question”). Further, the States provided
                                                                                25 minimal notice of their intent to challenge BLM’s procedural compliance with the RFA by

                                                                                26 burying this issue in their Letter Brief under the unrelated heading “BLM’s Reliance on an
                                                                                   ‘Interim Domestic Social Cost of Methane’ Model in Its Regulatory Impact Analysis Is Arbitrary
                                                                                27 and Capricious.” See ECF No. 83 at 4.

                                                                                28   LEGAL:10854-0001/13371308.1                      -9-
                                                                                         WESTERN ENERGY ALLIANCE AND INDEPENDENT PETROLEUM ASSOCIATION OF AMERICA'S
                                                                                                   REPLY IN SUPPORT OF CROSS MOTION FOR SUMMARY JUDGMENT
                                                                                      Case 4:18-cv-05712-YGR Document 151 Filed 12/11/19 Page 15 of 19




                                                                                 1            C.       The Record Supports the Revision Rule (Issue B-2c).
                                                                                 2            Similarly, Plaintiffs’ contention that BLM was required to more “narrowly tailor” its

                                                                                 3 Revision Rule to only apply to marginal wells must be rejected. 9 See ECF No. 141 at 27; ECF

                                                                                 4 No.140 at 26 (incorporating by reference Citizen Groups’ argument on Issue B-2). The APA does

                                                                                 5 not require that agency rules be “narrowly tailored.” E.g., Regents of the Univ. of Calif. v. Burwell,

                                                                                 6 155 F. Supp. 3d 31, 54 (D.D.C. 2016) (“The APA does not mandate that regulations be narrowly

                                                                                 7 tailored to their objective”). Rather, to succeed in challenging the Revision Rule under the APA,

                                                                                 8 Plaintiffs must meet the familiar APA standards under 5 U.S.C. § 706. See also Marsh v. Or. Nat.

                                                                                 9 Res. Council, 490 U.S. 360, 378 (1989). Plaintiffs fail to cite any authority in which a court has

                                                                                10 invalidated an agency rulemaking for failure to “narrowly tailor” a substantive rule. See ECF No.

                                                                                11 109 at 20-21; ECF No. 141 at 27. Plaintiffs’ reliance on California v. BLM, 286 F. Supp. 3d 1054
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 310-481-7600 ♦ FAX 310-481-7650
                                    10960 WILSHIRE BOULEVARD, 18TH FLOOR
                                     LOS ANGELES, CALIFORNIA 90024-3804




                                                                                12 (N.D. Cal. 2018), is misplaced because that decision involved the propriety of an agency action

                                                                                13 suspending a rule already in effect while the agency pursued a permanent rule, not an agency’s
                                                 Attorneys at Law




                                                                                14 promulgation of a substantive regulation.

                                                                                15            In any event, Citizen Groups’ argument that the Revision Rule was not narrowly tailored to

                                                                                16 address impacts to marginal wells ignores that BLM had multiple reasons for the Revision Rule.

                                                                                17 The Revision Rule appropriately rescinded all provisions for which BLM determined it lacked

                                                                                18 statutory authority. See AR7 (“Many of the rescinded provisions of the 2016 rule focused on
                                                                                19 controlling emissions from sources and operations, which are regulated by EPA under its Clean

                                                                                20 Air Act authority[.]”). This alone is sufficient rationale for BLM’s action. See 5 U.S.C.

                                                                                21 § 706(2)(C). In short, the record supports BLM’s decision to rescind the provisions that it did.

                                                                                22 II.        BLM’s Cost Benefit Analysis Supports the Revision Rule (Issue C).
                                                                                23            Plaintiffs’ repeated arguments challenging BLM’s cost-benefit analysis are without merit

                                                                                24 and continue to highlight the fact that significant portions of the 2016 Rule were air quality and

                                                                                25

                                                                                26          Plaintiffs’ repeated reference to the Revision Rule as a “Rescission Rule” is another
                                                                                              9

                                                                                   example of misinterpretation and distortion. The Alliance and IPAA addressed this in our prior
                                                                                27 brief. ECF 127 at 5-7; see also ECF No. 123 at 6-8; ECF No. 126 at 1.

                                                                                28   LEGAL:10854-0001/13371308.1                     -10-
                                                                                         WESTERN ENERGY ALLIANCE AND INDEPENDENT PETROLEUM ASSOCIATION OF AMERICA'S
                                                                                                   REPLY IN SUPPORT OF CROSS MOTION FOR SUMMARY JUDGMENT
                                                                                      Case 4:18-cv-05712-YGR Document 151 Filed 12/11/19 Page 16 of 19




                                                                                 1 not waste prevention regulations. Plaintiffs’ arguments simply reinforce that Plaintiffs’

                                                                                 2 strenuously prefer the 2016 Rule because it (unlawfully) put in place air quality regulations

                                                                                 3 designed solely to address air emissions and not waste. Plaintiffs’ preference, no matter how

                                                                                 4 strong, does not render BLM’s cost-benefit or environmental impact analysis deficient. See

                                                                                 5 Wyoming v. U.S. Dep’t of the Interior, 366 F. Supp.3d 1284, 1290 (D. Wyo. 2018) (“Wish as they

                                                                                 6 might, neither the States, industry members, nor environmental groups are granted authority to

                                                                                 7 dictate oil and gas policy on federal public lands.”), order vacated, appeal dismissed sub nom.

                                                                                 8 Wyoming v. U.S. Dep't of Interior, 768 F. App'x 790 (10th Cir. 2019).

                                                                                 9            Plaintiffs also argue that the entire Revision Rule should be invalidated because, in

                                                                                10 generating a baseline from which to estimate costs and benefits, BLM assumed “that no operators

                                                                                11 have taken any steps to comply with the Waste Prevention Rule.”10 ECF No. 141 at 33. Operators,
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 310-481-7600 ♦ FAX 310-481-7650
                                    10960 WILSHIRE BOULEVARD, 18TH FLOOR
                                     LOS ANGELES, CALIFORNIA 90024-3804




                                                                                12 however, did not incur compliance costs for the phase-in provisions because the implementation

                                                                                13 deadlines were administratively or judicially stayed. AR661; Wyo., 366 F. Supp. 3d at 1291-92.
                                                 Attorneys at Law




                                                                                14 The compliance costs operators incurred for the provisions of the 2016 Rule that required

                                                                                15 compliance in January 2017, however, were minimal relative to the costs operators did not incur.

                                                                                16 Thus, BLM’s baseline assumption was reasonable. Even had BLM incorporated the pre-January

                                                                                17 2017 compliance costs into the baseline, these costs would have had no effect on the outcome.11

                                                                                18 See Drakes Bay Oyster Co. v. Jewell, 747 F.3d 1073, 1090 (9th Cir. 2014) (requested relief denied
                                                                                19 where “any claimed deficiencies are without consequence”).

                                                                                20

                                                                                21
                                                                                              10
                                                                                22             Citizen Groups conveniently ignore the fact that the provisions of the 2016 Rule with
                                                                                     compliance deadlines of 2018 or later (“phase-in provisions”) were far more difficult and
                                                                                23   expensive to implement than the provisions that required compliance on January 17, 2017. See,
                                                                                     e.g., AR10 (“BLM estimates that [the 2016 rule’s capture percentage] requirement, over 10 years
                                                                                24   from 2019–2028, would impose costs of $556 million to $1.10 billion”); see also ECF No. 123 at
                                                                                     47 (BLM noting “there were year-long phase-in periods for many of the most capital-intensive
                                                                                25   provisions of the 2016 Rule”).
                                                                                            11
                                                                                26             Notably, nowhere in their argument do the Citizen Groups assert BLM alleged flaw in its
                                                                                     baseline cost assumption affects the outcome of its analysis or is otherwise material to BLM’s
                                                                                27   determination. See ECF No. 141 at 33.

                                                                                28   LEGAL:10854-0001/13371308.1                   -11-
                                                                                         WESTERN ENERGY ALLIANCE AND INDEPENDENT PETROLEUM ASSOCIATION OF AMERICA'S
                                                                                                   REPLY IN SUPPORT OF CROSS MOTION FOR SUMMARY JUDGMENT
                                                                                      Case 4:18-cv-05712-YGR Document 151 Filed 12/11/19 Page 17 of 19




                                                                                 1            Plaintiffs also ignore that BLM understated the costs of complying with the 2016 Rule—a

                                                                                 2 fact that BLM itself acknowledges. See AR 735 (“[D]uring the rulemaking process for the 2016

                                                                                 3 final rule, the BLM received a substantial number of comments suggesting that the BLM’s

                                                                                 4 estimated compliance costs were inadequate and that the actual costs of the rule would be much

                                                                                 5 higher.”). Thus, even if BLM had adjusted its baseline to incorporate artificially low compliance

                                                                                 6 costs for the 2016 Rule, it only would have compounded its errors. BLM’s decision not to

                                                                                 7 perpetuate its prior errors is reasonable. In sum, Plaintiffs have not demonstrated that BLM’s

                                                                                 8 assumptions and methodologies made in support of its cost-benefit analysis are in error and have

                                                                                 9 not provided this Court with any reason to overturn BLM’s cost-benefit methodology or

                                                                                10 determinations.

                                                                                11                                           CONCLUSION
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 310-481-7600 ♦ FAX 310-481-7650
                                    10960 WILSHIRE BOULEVARD, 18TH FLOOR
                                     LOS ANGELES, CALIFORNIA 90024-3804




                                                                                12            For these reasons, in addition to those explained in the Federal Defendants’ and API’s

                                                                                13 briefs, Defendants are entitled to summary judgment as a matter of law and the Court should
                                                 Attorneys at Law




                                                                                14 uphold the Revision Rule.

                                                                                15 / / /

                                                                                16 / / /

                                                                                17 / / /

                                                                                18 / / /
                                                                                19 / / /

                                                                                20 / / /

                                                                                21 / / /

                                                                                22 / / /

                                                                                23 / / /

                                                                                24 / / /

                                                                                25 / / /

                                                                                26 / / /
                                                                                27

                                                                                28   LEGAL:10854-0001/13371308.1                   -12-
                                                                                           WESTERN ENERGY ALLIANCE AND INDEPENDENT PETROLEUM ASSOCIATION OF AMERICA'S
                                                                                                     REPLY IN SUPPORT OF CROSS MOTION FOR SUMMARY JUDGMENT
                                                                                      Case 4:18-cv-05712-YGR Document 151 Filed 12/11/19 Page 18 of 19




                                                                                 1

                                                                                 2 DATED: December 11, 2019             HOLLAND & HART LLP

                                                                                 3

                                                                                 4
                                                                                                                        By:          /s/ Eric P. Waeckerlin
                                                                                 5
                                                                                                                        Attorneys for INTERVENORS WESTERN ENERGY
                                                                                 6                                      ALLIANCE and the INDEPENDENT PETROLEUM
                                                                                                                        ASSOCIATION OF AMERICA
                                                                                 7

                                                                                 8 DATED: December 11, 2019             DAVIS GRAHAM & STUBBS LLP

                                                                                 9

                                                                                10                                      By:          /s/ Kathleen C. Shroder
                                                                                11
WOOD, SMITH, HENNING & BERMAN LLP




                                                                                                                        Attorneys for INTERVENORS WESTERN ENERGY
                                    TELEPHONE 310-481-7600 ♦ FAX 310-481-7650
                                    10960 WILSHIRE BOULEVARD, 18TH FLOOR
                                     LOS ANGELES, CALIFORNIA 90024-3804




                                                                                12                                      ALLIANCE and the INDEPENDENT PETROLEUM
                                                                                                                        ASSOCIATION OF AMERICA
                                                                                13
                                                 Attorneys at Law




                                                                                     DATED: December 11, 2019           WOOD, SMITH, HENNING & BERMAN LLP
                                                                                14

                                                                                15

                                                                                16                                      By:          /s/ Thomas F Vandenburg
                                                                                17                                      THOMAS F. VANDENBURG
                                                                                18                                      STRATTON P. CONSTANTINIDES
                                                                                                                        Attorneys for INTERVENORS WESTERN ENERGY
                                                                                19                                      ALLIANCE and the INDEPENDENT PETROLEUM
                                                                                                                        ASSOCIATION OF AMERICA
                                                                                20

                                                                                21

                                                                                22

                                                                                23

                                                                                24

                                                                                25

                                                                                26
                                                                                27

                                                                                28   LEGAL:10854-0001/13371308.1              -13-
                                                                                         WESTERN ENERGY ALLIANCE AND INDEPENDENT PETROLEUM ASSOCIATION OF AMERICA'S
                                                                                                   REPLY IN SUPPORT OF CROSS MOTION FOR SUMMARY JUDGMENT
                                                                                      Case 4:18-cv-05712-YGR Document 151 Filed 12/11/19 Page 19 of 19




                                                                                 1                                       PROOF OF SERVICE
                                                                                 2        I am employed in the County of Los Angeles, State of California. I am over the age of
                                                                                   eighteen years and not a party to the within action. My business address is 10960 Wilshire
                                                                                 3 Boulevard, 18th Floor, Los Angeles, CA 90024-3804.

                                                                                 4         On December 11, 2019, I served the following document(s) described as WESTERN
                                                                                   ENERGY ALLIANCE AND INDEPENDENT PETROLEUM ASSOCIATION OF
                                                                                 5 AMERICA REPLY IN SUPPORT OF CROSS MOTION FOR SUMMARY JUDGMENT
                                                                                   on the interested parties in this action as follows:
                                                                                 6
                                                                                           BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed the
                                                                                 7 document(s) with the Clerk of the Court by using the CM/ECF system. Participants in the case
                                                                                   who are registered CM/ECF users will be served by the CM/ECF system. Participants in the case
                                                                                 8 who are not registered CM/ECF users will be served by mail or by other means permitted by the
                                                                                   court rules.
                                                                                 9
                                                                                           I declare under penalty of perjury under the laws of the United States of America that the
                                                                                10 foregoing is true and correct and that I am employed in the office of a member of the bar of this
                                                                                   Court at whose direction the service was made.
                                                                                11
WOOD, SMITH, HENNING & BERMAN LLP




                                                                                           Executed on December 11, 2019, at Los Angeles, California.
                                    TELEPHONE 310-481-7600 ♦ FAX 310-481-7650
                                    10960 WILSHIRE BOULEVARD, 18TH FLOOR
                                     LOS ANGELES, CALIFORNIA 90024-3804




                                                                                12

                                                                                13
                                                 Attorneys at Law




                                                                                                                                     /s/ Amy L. Stark
                                                                                14                                                   Amy L. Stark
                                                                                15

                                                                                16

                                                                                17

                                                                                18
                                                                                19

                                                                                20

                                                                                21

                                                                                22

                                                                                23

                                                                                24

                                                                                25

                                                                                26
                                                                                27

                                                                                28   LEGAL:10854-0001/13371308.1                    -1-
                                                                                         WESTERN ENERGY ALLIANCE AND INDEPENDENT PETROLEUM ASSOCIATION OF AMERICA'S
                                                                                                   REPLY IN SUPPORT OF CROSS MOTION FOR SUMMARY JUDGMENT
